Exhibit 10.23
SHARE PURCHASE AGREEMENT
dated as of November 30, 2010
among
ALPHA AND OMEGA SEMICONDUCTOR LIMITED,
THE PARTIES SET FORTH ON SCHEDULE A,
MIN JUANG AS REPRESENTATIVE,
and
AGAPE PACKAGE MANUFACTURING LTD.
relating to the purchase and sale
of the Common Shares of
AGAPE PACKAGE MANUFACTURING LTD.





--------------------------------------------------------------------------------

TABLE OF CONTENTS


 
 
Page
ARTICLE I
DEFINITIONS
1


1.1
Definitions
1


1.2
Construction
6


 
 
 
ARTICLE II
PURCHASE AND SALE OF THE SHARES
6


2.1
Purchase and Sale of the Shares
6


2.2
Closing
6


2.3
Transactions to be Effected at the Closing
7


 
 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS
7


3.1
Organization
8


3.2
Authority and Enforceability
8


3.3
No Conflicts; Consents
8


3.4
The Shares
9


 
 
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE BUYER
9


4.1
Organization and Good Standing
9


4.2
Authority and Enforceability
9


4.3
No Conflicts; Consents
10


4.4
No Other Representations and Warranties by the Company or the Shareholders
10


 
 
 
ARTICLE V
COVENANTS
10


5.1
Restrictions on Share Transfers
13


5.2
Conduct of Business
13


5.3
Access to Information; Notification
15


5.4
Confidentiality
15


5.5
Public Announcements
16


5.6
Employee Matters
16


5.7
Payment of Taxes and Fees
17


5.8
Transaction Expenses
17


5.9
Further Assurances
17


5.10
Termination of Shareholder Rights
17


5.11
Release
15


5.12
Representative
15


5.13
Preservation of Records
16


5.14
D&O Indemnification and Exculpation
16


5.15
Employee Benefits
17


 
 
 
ARTICLE VI
CONDITIONS TO CLOSING
17












--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
6.1
Conditions to Obligations of the Buyer and the Shareholders
17


6.2
Conditions to Obligations of the Buyer
17


6.3
Conditions to Obligations of the Shareholders
18


 
 
 
ARTICLE VII
TERMINATION
19


7.1
Termination
19


7.2
Effect of Termination
20


 
 
 
ARTICLE VIII
INDEMNIFICATION
20


8.1
Survival
20


8.2
Indemnification by the Shareholders
20


8.3
Indemnification by Buyer
21


8.4
Exclusive Remedy
22


8.5
Knowledge; Company Breaches
22


 
 
 
ARTICLE IX
MISCELLANEOUS
22


9.1
Notices
22


9.2
Amendments and Waivers
24


9.3
Expenses
24


9.4
Assignment and Delegation
24


9.5
Successors and Assigns
25


9.6
Governing Law
25


9.7
Arbitration
25


9.8
Counterparts
26


9.9
Third Party Beneficiaries
26


9.10
Entire Agreement
26


9.11
Captions
26


9.12
Disclosure Schedule
27


9.13
Severability
27


9.14
Specific Performance
27


9.15
Interpretation
27










--------------------------------------------------------------------------------

SHARE PURCHASE AGREEMENT
SHARE PURCHASE AGREEMENT, dated as of November 30, 2010 (the “Agreement”), among
Alpha and Omega Semiconductor Limited, a Bermuda exempted company (the “Buyer”),
the parties set forth on Schedule A hereto (the “Shareholders”), Min Juang as
Representative and Agape Package Manufacturing Ltd., a Cayman Islands exempt
company (the “Company”).
WITNESSETH
WHEREAS, the Shareholders collectively own 6,032,500 shares (the “Shares”) of
the issued and outstanding common shares, with a par value of $0.001 per share
(the “Common Shares”), of the Company;
WHEREAS, each Shareholder is the record and beneficial owner of the number of
Shares set forth opposite each such Shareholder’s name on Schedule A hereto
under the heading “Number of Shares Owned”;
WHEREAS, the Shareholders desire to sell all of the Shares to the Buyer, and the
Buyer desires to purchase all of the Shares from the Shareholders, upon the
terms and subject to the conditions set forth in this Agreement; and
WHEREAS, the owners of issued and outstanding Preferred Shares of the Company
also desire to sell the Preferred Shares to the Buyer pursuant to a separate
Share Purchase Agreement, dated on the same date hereof (the “Preferred Share
Purchase Agreement”).
NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations, warranties, covenants and agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:
Article I
DEFINITIONS
1.1    Definitions. Except as otherwise explicitly provided herein, when used in
this Agreement, the following terms shall have the meanings assigned to them in
this Section 1.1, or in the applicable Section of this Agreement to which
reference is made in this Section 1.1.
“Acquired Company” means the Company and each of its Subsidiaries.
“Action” means any action, suit, proceeding, claim, arbitration, litigation or
investigation.
“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly Controlling, Controlled by or under common Control with
such specified Person.
“Agreement” shall have the meaning set forth in the Preamble.

--------------------------------------------------------------------------------

“Benefit Plan” means any Plan, existing at the Closing Date or prior thereto,
established, sponsored or to which contributions have at any time been made by
any Acquired Company, or any predecessor of any of the foregoing, or under which
any employee, former employee, director or independent contractor of any
Acquired Company is covered, is eligible for coverage, has benefit rights, or
for which any Acquired Company is a party, is subject to or may have
Liabilities.
“Books and Records” means minutes books, share books, share ledgers, books of
account, manuals, general, financial, warranty and shipping records, invoices,
members, customer and supplier lists, correspondence, engineering, maintenance
and operating records, advertising and promotional materials, credit records of
customers and other documents, records and files, in each case related to the
business of the Acquired Companies, including books and records relating to, and
tangible embodiments of, the Acquired Company’s intellectual property.
“Business Day” means a day other than a Saturday, Sunday or other day on which
banks located in San Francisco, California or Cayman Islands are authorized or
required by Law to close.
“Buyer” shall have the meaning set forth in the Preamble.
“Buyer Deductible” shall have the meaning set forth in Section 8.2(c).
“Buyer Indemnitees” shall have the meaning set forth in Section 8.2(a).
“Buyer’s Disclosure Schedule” means the disclosure schedule dated and delivered
as of the date hereof by the Buyer to the Representative, which is attached to
this Agreement.
“Buyer Warrant Losses” shall have the meaning set forth in Section 8.2(c).
“Centre” shall have the meaning set forth in Section 9.7(b).
“Closing” shall have the meaning set forth in Section 2.2.
“Closing Date” shall have the meaning set forth in Section 2.2.
“Common Shares” shall have the meaning set forth in the Recitals.
“Company” shall have the meaning set forth in the Preamble.
“Company Share Options” means options to purchase Common Shares issued pursuant
to the Company Share Plan.
“Company Share Plan” means 2004 Share Plan adopted by the Company, as amended
from time to time.
“Continuing Employees” shall have the meaning set forth in Section 5.15.
“Contract” means any agreement, contract, license, lease, commitment,
arrangement or

--------------------------------------------------------------------------------

understanding, written or oral, including any invoice, sales order or purchase
order.
“Control” means, when used with respect to any Person, the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by Contract or otherwise and the terms
“Controlling” and “Controlled” shall have meanings correlative to the foregoing.
“D&O Indemnitees” shall have the meaning set forth in Section 5.14.
“Effective Time” shall have the meaning set forth in Section 2.2.
“Eligible Employees” shall have the meaning set forth in Section 5.6(c).
“Equity Incentive Amount” shall have the meaning set forth in Section 5.6(a).
“GAAP” means United States generally accepted accounting principles.
“Governmental Entity” means any entity or body exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to United States federal, state, local or municipal government, foreign,
international, multinational or other government, including any department,
commission, board, agency, bureau, subdivision, instrumentality, official or
other regulatory, administrative or judicial authority thereof, and any
arbitrator, including any authority or other quasi- governmental entity
established by a Governmental Entity to perform any of such functions, and any
non-governmental regulatory body to the extent that the rules and regulations or
orders of such body have the force of Law.
“Indebtedness” means any of the following: (a) any indebtedness, whether or not
contingent, for borrowed money; (b) any obligations evidenced by bonds,
debentures, notes or other similar instruments; (c) any obligations to pay the
deferred purchase price of property or services; (d) any obligations as lessee
under leases that have been, or should be, recorded as capitalized leases under
GAAP; (e) any indebtedness created or arising under any conditional sale or
other title retention agreement with respect to acquired property; (f) any
obligations, contingent or otherwise, under or with respect to acceptance
credit, letters of credit or similar facilities; (g) any obligation with respect
to interest rate and currency cap, collar, hedging or swap Contracts; (h) any
obligation secured by a Lien; (i) a guarantee of the obligations of any other
Person; (j) any guaranty of any of the foregoing; (k) any accrued interest, fees
and charges in respect of any of the foregoing and (l) any prepayment premiums
and penalties, and any other fees, expenses, indemnities and other amounts
payable as a result of the prepayment or discharge of any of the foregoing.
“Inventory” means all raw materials, supplies, parts, work in process and
finished goods inventory.
“Law” means any statute, law (including common law), constitution, treaty,
charter, ordinance, code, Order, rule, regulation and any other binding
requirement or determination of any Governmental Entity.

--------------------------------------------------------------------------------

“Liabilities” means any direct or indirect liabilities, obligations, expenses,
Indebtedness, claims, losses, damages, deficiencies, guarantees, endorsements or
commitments of any nature whatsoever, asserted or unasserted, known or unknown,
absolute or contingent, accrued or unaccrued, due or to become due, liquidated
or unliquidated, matured or unmatured or otherwise, including any unpaid Taxes
and associated obligations thereof such as filing or disclosure requirements
under the applicable Tax Law.
“Lien” means, with respect to any property or asset (including the Shares), any
lien (statutory or otherwise), mortgage, pledge, charge, security interest,
hypothecation, community property interest, equitable interest, servitude,
option, right (including rights of first refusal), restriction (including
restrictions on voting, transfer or other attribute of ownership), lease,
license, other rights of occupancy, adverse claim, reversion, reverter,
preferential arrangement or any other encumbrance in respect of such property or
asset.
“Losses” means any loss, Liabilities, damage, injury, claim, demand, settlement,
judgment, award, fine, penalty, fee (including reasonable attorneys’ fees),
charge, cost or expense of any nature; provided, however, that “Losses” shall
not include any special, punitive, exemplary, speculative, indirect, remote or
consequential damages, diminutions of value or damages for lost profits.
“Material Adverse Effect” means a material adverse effect on the business,
assets, operations, financial condition or results of operations of the Acquired
Companies, taken as a whole, excluding any effect to the extent arising out of
(i) changes in the global economies or securities or financial markets, (ii)
changes that generally affect the industry in which the Company or any of its
Subsidiaries operates, (iii) changes arising in connection with hostilities,
acts of war, sabotage or terrorism or military actions, (iv) any action taken by
the Buyer or its Affiliates with respect to transactions contemplated hereby,
(v) changes in applicable Laws or accounting rules (including GAAP), (vi) the
failure of the Acquired Companies to meet any of their internal projections or
forecasts, (vii) hurricanes, earthquakes, fires, floods or other acts of God, or
(viii) the public announcement of this Agreement or the transactions
contemplated hereby.
“Notice” shall have the meaning set forth in Section 9.1.
“Order” means any award, injunction, judgment, decree, order, ruling, subpoena
or verdict or other decision issued, promulgated or entered by or with any
Governmental Entity.
“Organizational Documents” means, with respect to any entity, the certificate of
incorporation or formation, the articles of incorporation, by-laws, articles of
organization, partnership agreement, limited liability company agreement,
formation agreement, joint venture agreement or other similar organizational
documents of such entity (in each case, as amended).
“Permit” means any authorization, approval, consent, certificate, declaration,
filing, notification, qualification, registration, license, permit or franchise
or any waiver of any of the foregoing, of or from, or to be filed with or
delivered to, any Governmental Entity or pursuant to any Law.

--------------------------------------------------------------------------------

“Person” means an individual, a corporation, a partnership, a limited liability
company, a trust, an unincorporated association.
“Plan” means any bonus, incentive compensation, deferred compensation, pension,
profit sharing, retirement, share purchase, share option, share ownership, share
appreciation rights, restricted share, phantom share, share or cash award,
deferred compensation, leave of absence, layoff, stay, vacation, day or
dependent care, legal services, cafeteria, life, health, welfare,
post-retirement, accident, disability, worker’s compensation or other insurance,
severance, separation, change of control, employment or other employee benefit
plan, practice, policy, agreement or arrangement of any kind, whether written or
oral, or whether for the benefit of a single individual or more than one
individual.
“PRC Section 698” means the Notice of the State Administration of Taxation on
Strengthening the Management of Enterprise Income Tax Collection of Proceeds
from Equity Transfers by Non-resident Enterprises, Guoshuihan [2009] No. 698.
“Preferred Shares” means the preferred shares of the Company, with a par value
of $0.001 per share.
“Preferred Share Purchase Agreement” shall have the meaning set forth in the
Recitals.
“Released Party” shall have the meaning set forth in Section 5.11.
“Representative” shall have the meaning set forth in Section 5.12(a).
“Shares” shall have the meaning set forth in the Recitals.
“Shareholder Agreements” shall have the meaning set forth in Section 5.10.
“Shareholder Deductible” shall have the meaning set forth in Section 8.3(c).
“Shareholder Indemnitees” shall have the meaning set forth in Section 8.3.
“Shareholders” shall have the meaning set forth in the Preamble.
“Shareholders’ Disclosure Schedule” means the disclosure schedule dated and
delivered as of the date hereof by the Representative to the Buyer, which is
attached to this Agreement.
“Shareholder Warrant Losses” shall have the meaning set forth in the Section
8.3(c).
“Subsidiary” or “Subsidiaries” means, with respect to any Person, any other
Person that is directly or indirectly Controlled by the first Person.
“Tax” or “Taxes” means any and all federal, state, local, or foreign net or
gross income, gross receipts, net proceeds, sales, use, ad valorem, value added,
franchise, bank shares, withholding, payroll, employment, excise, property,
abandoned property, escheat, deed, stamp,

--------------------------------------------------------------------------------

alternative or add-on minimum, environmental, profits, windfall profits,
transaction, license, lease, service, service use, occupation, severance,
energy, Transfer Taxes, unemployment, social security, workers’ compensation,
capital, premium, and other taxes, assessments, customs, duties, fees, levies,
or other governmental charges of any nature whatever, whether disputed or not,
together with any interest, penalties, additions to tax, or additional amounts
with respect thereto.
“Tax Returns” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
“Taxing Authority” means any Governmental Entity having jurisdiction with
respect to any Tax, including the state and local tax bureaus of the People’s
Republic of China.
“Transfer Taxes” means sales, use, transfer, real property transfer, recording,
documentary, stamp, registration and share transfer taxes and fees.
“$” means United States dollars.
1.2    Construction. For the purposes of this Agreement, except as otherwise
expressly provided herein or unless the context otherwise requires (a) the
meaning assigned to each term defined herein shall be equally applicable to both
the singular and the plural forms of such term and vice versa, and words
denoting any gender shall include all genders as the context requires; (b) where
a word or phrase is defined herein, each of its other grammatical forms shall
have a corresponding meaning; (c) the terms “hereof”, “herein”, “hereunder”,
“hereby” and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this Agreement as a whole and not to any
particular provision of this Agreement; (d) when a reference is made in this
Agreement to an Article, Section, paragraph, Exhibit or Schedule, such reference
is to an Article, Section, paragraph, Exhibit or Schedule of this Agreement
unless otherwise specified; (e) the words “include”, “includes” and “including”
when used in this Agreement shall be deemed to be modified by the words “without
limitation”, unless otherwise specified; (f) the use of the word “or” is not
intended to be exclusive unless expressly indicated otherwise; (g) the word
“shall” shall be construed to have the same meaning and effect of the word
“will”; (h) a reference to any party to this Agreement or any other agreement or
document shall include such party’s predecessors, successors and permitted
assigns; (i) a reference to any Law means such Law as amended, modified,
codified, replaced or reenacted, from time to time, and all rules and
regulations promulgated thereunder and (j) all accounting terms used and not
defined herein have the respective meanings given to them under GAAP.
Article II
PURCHASE AND SALE OF THE SHARES
2.1    Purchase and Sale of the Shares. Upon the terms and subject to the
conditions set forth in this Agreement, at the Closing, each Shareholder will
sell, transfer and deliver, and the Buyer will purchase from each Shareholder,
on a several, and not joint, basis, all of its respective Shares (free and clear
of all Liens, subscriptions, options, warrants, calls, proxies, commitments and
Contracts of any kind), and in exchange such Shareholder will receive, for each
Share so

--------------------------------------------------------------------------------

transferred, $0.52 in cash, without interest.
2.2    Closing. The consummation of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Morgan, Lewis &
Bockius LLP, 2 Palo Alto Square, 3000 El Camino Real, Suite 700, Palo Alto,
California, 94306, at 10:00 a.m. on a date to be specified by the parties which
shall be no later than two (2) Business Days after satisfaction (or waiver as
provided herein) of the conditions set forth in Article VI (other than those
conditions that by their nature will be satisfied at the Closing), unless
another time, date and/or place is agreed to in writing by the Buyer and the
Representative. The date upon which the Closing occurs is herein referred to as
the “Closing Date.” The Closing will be deemed effective as of 3:00 p.m. PST on
the Closing Date (the “Effective Time”).
2.3    Transactions to be Effected at the Closing.
(a)    At the Closing, the Buyer will:
(i)    pay to each Shareholder by transfer of immediately available funds in
accordance with the instructions provided by such Shareholder and amount equal
to (A) $0.52 multiplied by (B) the number of Shares set forth opposite such
Shareholder’s name on Schedule A hereto under the heading “Number of Shares
Owned”; and
(ii)    deliver to the Representative all other documents, instruments or
certificates reasonably required to be delivered by the Buyer at or prior to the
Closing pursuant to this Agreement (including Section 6.3 hereof).
(b)    At the Closing, each Shareholder and the Representative, as applicable,
will deliver to the Buyer:
(i)    a certificate or certificates representing the number of Shares set forth
opposite such Shareholder’s name on Schedule A hereto under the heading “Number
of Shares Owned,” duly endorsed or accompanied by stock powers duly endorsed in
blank and with all required share transfer tax stamps affixed;
(ii)    all other documents and instruments necessary to vest in the Buyer all
of such Shareholder’s right, title and interest in and to the Shares, free and
clear of all Liens, subscriptions, options, warrants, calls, proxies,
commitments and Contracts of any kind;
(iii)    all copies of the consents, approvals and notices (if any) listed on
Section 2.3(b)(iii) of the Shareholders’ Disclosure Schedule obtained or
provided, as the case may be, in form and substance reasonably satisfactory to
the Buyer; and
(iv)    all other documents, instruments or certificates reasonably required to
be delivered by such Shareholder at or prior to the Closing pursuant to this
Agreement (including Section 6.2 hereof).





--------------------------------------------------------------------------------

Article III
REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS
Each of the Shareholders, severally but not jointly, and solely with respect to
such Shareholder, represents and warrants to the Buyer as of the date hereof and
as of the Closing Date, as follows:
3.1    Organization. Such Shareholder, if a legal entity, is duly organized,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or other formation.
3.2    Authority and Enforceability. Such Shareholder has the requisite power
and authority, and, in the case of any Shareholder that is an individual, the
requisite legal capacity, to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution, delivery and performance by such Shareholder of this Agreement
and the consummation by such Shareholder of the transactions contemplated hereby
have been duly authorized by all necessary action on the part of such
Shareholder and no other action is necessary on the part of such Shareholder to
authorize this Agreement or to consummate the transactions contemplated hereby.
This Agreement has been duly executed and delivered by such Shareholder.
Assuming due authorization, execution and delivery by the Buyer and each other
party thereto, this Agreement constitutes a legal, valid and binding obligation
of such Shareholder, enforceable against such Shareholder in accordance with its
terms, except as limited by (a) bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar Laws relating to creditors’
rights generally and (b) general principles of equity, whether such
enforceability is considered in a proceeding in equity or at Law.
3.3    No Conflicts; Consents.
(a)    Except as set forth on Section 3.3(a) of the Shareholders’ Disclosure
Schedule, the execution and delivery by such Shareholder of this Agreement does
not, the performance by such Shareholder of its obligations hereunder and the
consummation of the transactions contemplated hereby (in each case, with or
without the giving of notice or lapse of time or both) will not, directly or
indirectly, (i) if such Shareholder is a legal entity, violate or conflict with
or result in the breach of the provisions of any of the Organizational Documents
of such Shareholder, (ii) violate, breach, conflict with or constitute a
default, an event of default, or an event creating any additional rights
(including rights of amendment, impairment, modification, suspension,
revocation, acceleration, termination, or cancellation), impose additional
obligations or result in a loss of any rights, or require a consent or the
delivery of notice, under any Contract, Law or Permit to which such Shareholder
is a party or a beneficiary or to which such Shareholder or its Shares is
subject, or (iii) result in the creation of any Liens, subscriptions, options,
warrants, calls, proxies, commitments or Contracts of any kind upon any of the
Shares, except in the case of clause (ii) where such violation, breach,
conflict, default, event or other item (taken as a whole) would not reasonably
be expected to materially impair or delay the ability of such Shareholder to
perform its obligations under this Agreement. There is no Action pending or, to
the knowledge of such Shareholder, threatened against or affecting the ability
of such Shareholder to enter into the transactions contemplated by this
Agreement.

--------------------------------------------------------------------------------

(b)    Except as set forth on Section 3.3(b) of the Shareholders’ Disclosure
Schedule, no Permit or Order of, with, or to any Governmental Entity is required
by such Shareholder in connection with the execution and delivery, of this
Agreement, the performance of the obligations hereunder and the consummation of
the transactions contemplated hereby, except where the failure to obtain such
Permit or Order would not reasonably be expected to materially impair or delay
the ability of such Shareholder to perform its obligations under this Agreement.
3.4    The Shares.
(a)    Other than the Shareholder Agreements, such Shareholder holds of record
and owns beneficially all of the Shares set forth opposite such Shareholder’s
name on Schedule A hereto under the heading “Number of Shares Owned”, free and
clear of all Liens, subscriptions, options, warrants, calls, proxies,
commitments, restrictions and Contracts of any kind. The number of Shares set
forth opposite such Shareholder’s name on Schedule A hereto under the heading
“Number of Shares Owned” correctly sets forth all of the capital stock of the
Company owned of record or beneficially by such Shareholder and such Shareholder
does not own (or have any rights in or to acquire) any capital stock of the
Company or any other securities convertible into, or exercisable or exchangeable
for, capital stock of the Company. Such Shareholder’s Shares were not issued in
violation of (i) any Contract to which such Shareholder is or was a party or
beneficiary or by which such Shareholder or its properties or assets is or was
subject or (ii) of any preemptive or similar rights of any Person. This
Agreement, together with the other documents executed and delivered at Closing
by such Shareholder, will be effective to transfer valid title to such
Shareholder’s Shares to the Buyer, free and clear of all Liens, subscriptions,
options, warrants, calls, proxies, commitments and Contracts of any kind.
(b)    Other than the Shareholder Agreements, such Shareholder is not party to
(i) any voting agreement, voting trust, registration rights agreement,
shareholder agreement or other similar arrangement with respect to the capital
stock of the Company or (ii) any Contract obligating such Shareholder to vote or
dispose of any shares of the capital stock of, or other equity or voting
interests in, the Company or which has the effect of restricting or limiting the
transfer, voting or other rights associated with the Shares.
Article IV
REPRESENTATIONS AND WARRANTIES OF THE BUYER
The Buyer represents and warrants to the Shareholders and the Company as of the
date hereof and as of the Closing Date.
4.1    Organization and Good Standing. The Buyer is duly organized, validly
existing and in good standing under the Laws of Bermuda.
4.2    Authority and Enforceability. The Buyer has the requisite power and
authority to enter into this Agreement, to perform its obligations hereunder and
to consummate the transactions contemplated hereby. The execution, delivery and
performance by the Buyer of this Agreement and the consummation by the Buyer of
the transactions contemplated hereby have

--------------------------------------------------------------------------------

been duly authorized by all necessary action on the part of the Buyer and no
other action is necessary on the part of the Buyer to authorize this Agreement
or to consummate the transactions contemplated hereby. This Agreement has been
duly executed and delivered by the Buyer. Assuming due authorization, execution
and delivery by the Shareholders and each other party thereto, this Agreement
constitutes the valid and binding obligation of the Buyer, enforceable against
the Buyer in accordance with its terms, except as limited by (a) bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
Laws relating to creditors’ rights generally and (b) general principles of
equity, whether such enforceability is considered in a proceeding in equity or
at Law.
4.3    No Conflicts; Consents.
(a)    Except as set forth on Section 4.3 of the Buyer’s Disclosure Schedule,
the execution and delivery by the Buyer of this Agreement does not, and the
performance by the Buyer of its obligations hereunder and the consummation of
the transactions contemplated hereby (in each case, with or without the giving
of notice or lapse of time, or both) will not, directly or indirectly,
(i) violate or conflict with the provisions of any of the Organizational
Documents of the Buyer or (ii) violate, breach, conflict with or constitute a
default, an event of default, or an event creating any additional rights
(including rights of amendment, impairment, suspension, revocation,
acceleration, termination or cancellation), impose additional obligations or
resulting in a loss of any rights or require a consent or the delivery of
notice, under any Contract, Law or Permit applicable to the Buyer or to which
the Buyer is a party or a beneficiary or to which the Buyer or its assets are
subject, except in the case of clause (ii) where such violation, breach,
conflict, default, event or other item (taken as a whole) would not reasonably
be expected to materially impair or delay the ability of the Buyer to perform
its obligation under this Agreement. As of the date hereof, there is no Action
pending or, to the knowledge of the Buyer, threatened against or affecting the
ability of the Buyer to enter into the transactions contemplated in this
Agreement.
(b)    Except as set forth on Section 4.3(b) of the Buyer’s Disclosure Schedule,
no Permit or Order of, with, or to any Governmental Entity is required by the
Buyer in connection with the execution and delivery of this Agreement, the
performance of the obligations hereunder and the consummation of the
transactions contemplated hereby, except where the failure to obtain such Permit
or Order would not reasonably be expected to materially impair or delay the
ability of the Buyer to perform its obligations under this Agreement.
4.4    No Other Representations and Warranties by the Company or the
Shareholders. The Buyer hereby acknowledges that none of the Company, the
Shareholders, their respective directors, officers, Affiliates or
representatives have made any representations or warranties, express or implied,
of any nature whatsoever relating to the Acquired Companies or the business of
the Acquired Companies or otherwise in connection with the transactions
contemplated hereby, other than those representations and warranties expressly
set forth in Article III.





--------------------------------------------------------------------------------

Article V
COVENANTS
5.1    Restrictions on Share Transfers. Each Shareholder hereby agrees not to
transfer, assign or pledge, directly or indirectly, by operation of law or
otherwise, any of his, her or its Shares (other than the sale of such Shares
pursuant to this Agreement) during the period from the date hereof through and
including the earlier of (a) the Closing and (b) date of termination of this
Agreement in accordance with its terms. Any such attempted transfer, assignment
or pledge during such period will not be effective and the Shareholders shall
cause the Company not to record such transfer, assignment or pledge in the share
and option transfer records of the Company.
5.2    Conduct of Business.
(a)    Except (i) as set forth in this Agreement or on Section 5.2 of the
Shareholders’ Disclosure Schedule, (ii) as required by applicable Law, or
(iii) with the prior written consent of the Buyer (which consent shall not be
unreasonably withheld, conditioned or delayed), during the period commencing on
the date hereof and ending at the earlier of the Closing Date and the
termination of this Agreement in accordance with its terms, the Company shall,
and shall cause its Subsidiaries to, carry on their business in the ordinary
course in a manner consistent with past practice, to pay their debts and Taxes
when due, not to shorten or lengthen the customary payment cycles for any of
their payables of receivables and, to the extent consistent therewith, to use
their commercially reasonable efforts to keep intact their businesses, keep
available the services of their current employees and preserve their
relationships with customers, suppliers, licensors, licensees, distributors and
other Persons with which they have significant business relationships. The
Company shall promptly forward to Buyer complete and accurate copies of all
material notices received or sent by any Acquired Company under any material
Contract.
(b)    Without limiting the generality of Section 5.2(a), except (A) as set
forth in this Agreement or on Section 5.2(b) of the Shareholders’ Disclosure
Schedule, (B) as required by applicable Law, or (C) with the prior written
consent of the Buyer (which consent shall not be unreasonably withheld,
conditioned or delayed), during the period commencing on the date hereof and
ending at the earlier of the Closing Date and the termination of this Agreement
in accordance with its terms, the Company will not, and will cause its
Subsidiaries not to, take any action or enter into any transaction that would
result in any of the following:
(i)    any amendment to or change in the Organization Documents of any Acquired
Company;
(ii)    other than pursuant to the exercise of Company Share Options outstanding
as of the date hereof, any issuance, sale or other disposition or repurchase,
redemption or other acquisition of any shares of, or rights of any kind to
acquire (including options) any shares of, any capital stock or other equity
interests of any Acquired Company;
(iii)    any declaration, setting aside or payment of any dividend or other

--------------------------------------------------------------------------------

distribution (whether in cash, stock or property, or any combination thereof)
with respect to any capital stock of any Acquired Company (other than any direct
or indirect wholly-owned Subsidiary of the Company);
(iv)    any reclassification, combination, splitting, subdivision or issuance of
any other securities in respect of, in lieu of or in substitution for, directly
or indirectly, any of the capital stock or other equity interests of any
Acquired Company or any options or other rights to acquire any of the foregoing;
(v)    any change in its accounting principles or practices or the methods by
which such principles or practices are applied for financial reporting purposes
(except as required by GAAP);
(vi)    (A) entry into or amendment or modification to an employment,
consulting, severance, change in control or similar Contract, other than with
respect to hiring and firing in the ordinary course of business, (B) increase in
the rate of compensation (including bonus opportunities) or benefits (including
severance) of any employee, officer, director, consultant or independent
contractor of any Acquired Company, other than the bonus payments to the
Eligible Employees as contemplated by Section 5.6(c), (C) grant of any severance
or termination pay unless required by the express terms of any Benefit Plan, or
(D) any action that would constitute a “mass lay-off,” a “mass termination,” or
a “plant closing,” or which would otherwise trigger notice requirements under
any applicable Law concerning reductions in force;
(vii)    (A) except in the ordinary course of business consistent with past
practice, any cancellation, material modification, termination or grant of a
material waiver or release of any Permit, Contract or other right or claim or
give any consent or exercise any material right thereunder or (B) entry into any
Contract which would be material to the Acquired Companies (taken as a whole) or
outside the ordinary course of business;
(viii)    any acquisition, sale, transfer, conveyance, lease or other
disposition of any businesses or any properties or assets of any Person that are
material, individually or in the aggregate, that have a fair market value in
excess of $100,000 by any Acquired Company (other than acquisitions of supplies
and sales of Inventory in the ordinary course of business consistent with past
practice);
(ix)    (A)  any incurrence, guarantee, or assumption by any Acquired Company of
any Indebtedness, or mortgage, pledge or grant of a Lien on any of their
properties or assets in excess of $100,000 in the aggregate for the Acquired
Companies (taken as a whole), (B) fail to pay any creditor any amount owed to
such creditor when due, or (C) except as specifically contemplated by this
Agreement, any payment of any principal of or interest on any Indebtedness
before the required date of such payment, cancellation of any Indebtedness or
waiver of any claims or rights with respect to any Indebtedness;
(x)    any complete or partial liquidation, dissolution, restructuring,
recapitalization or other reorganization of any Acquired Company;
(xi)    any change in any method of accounting, accounting principle or

--------------------------------------------------------------------------------

accounting practice by any Acquired Company or any making of, or any change in,
any Tax election, any change in any tax accounting method or any settlement of
any claim for Taxes;
(xii)    any action that materially violates any provision of this Agreement; or
(xiii)    any authorization or entry into any Contract to do, any of the
foregoing.
5.3    Access to Information; Notification.
(a)    The Company shall (and shall cause its Subsidiaries to) afford to the
Buyer and its officers, directors, employees, accountants, counsel, consultants,
advisors, agents and other representatives reasonable access at all reasonable
times to the offices, properties, facilities, Books and Records of the Acquired
Companies and the officers, directors, employees, accountants, counsel,
consultants, advisors, agents and other representatives of the Acquired
Companies to discuss the business, financial condition or prospects of the
Acquired Companies, provided that such access does not unreasonably disrupt the
normal operations of the applicable Acquired Company and shall comply with all
applicable Laws.
(b)    Each Shareholder and the Company shall (and the Company shall cause its
Subsidiaries to) provide the Buyer with prompt written notice (i) in the event
of the happening of (or such Shareholder or any Acquired Company becoming aware
of) any fact, event, or occurrence (taken together with all other facts, events
and occurrences) which does, or would reasonably be expected to, have a Material
Adverse Effect, or cause a material breach of, or a material inaccuracy in, any
of the representations and warranties of such Shareholder set forth in Article
III of this Agreement if such fact, event or occurrence existed on the date
hereof or material breach of any of such Shareholder’s covenants or any of the
Company’s covenants set forth herein, (ii) of any written notice from any Person
alleging that the consent of such Person is or could be required in connection
with the transactions contemplated by this Agreement and (iii) of any written
notice from any Governmental Entity in connection with the transactions
contemplated by this Agreement.
5.4    Confidentiality. For the twenty-four (24) months period after the
Closing, each Shareholder shall, and shall cause its Affiliates to, hold, and
shall use its commercially reasonable efforts to cause its and their respective
officers, directors, employees, accountants, counsel, consultants, advisors,
agents and other representatives to hold, in confidence any and all information,
whether written or oral, concerning the Acquired Companies, except to the extent
that such Person can show that such information (a) is in the public domain
through no fault of such Shareholder or any of its Affiliates or (b) is lawfully
acquired by them after the Closing from sources which are not prohibited from
disclosing such information by a legal, contractual or fiduciary obligation. If
such Shareholder or any of its Affiliates are compelled to disclose any such
information by judicial or administrative process or by other requirements of
Law, such Person shall promptly notify the Buyer in writing and shall disclose
only that portion of such information which such Person is advised by its
counsel in writing is legally required to be disclosed, provided that such
Person shall exercise its commercially reasonable efforts to obtain

--------------------------------------------------------------------------------

an appropriate protective order or other reasonable assurance that confidential
treatment will be accorded such information. Without prejudice to the rights and
remedies otherwise available in this Agreement, the parties each acknowledge
that money damages would not be an adequate remedy for any breach of this
Section 5.4, and that the Buyer will be entitled to specific performance and
other equitable relief by way of injunction in respect of a breach or threatened
breach of any this Section 5.4.
5.5    Public Announcements. None of the Buyer, the Company, the Shareholders or
any of their respective representatives or Affiliates shall issue any press
release or make any public statement relating to the subject matter of this
Agreement without the prior written approval of the other parties hereto, except
that any party may make any public disclosure required by applicable Law or
pursuant to any listing agreement with any national securities exchange or stock
market (in which case the party required to make the disclosure shall, where
legally permissible, consult with the other parties and allow the other parties
reasonable time to comment thereon prior to issuance or release). The parties
shall consult with each other concerning the means by which the Acquired
Companies’ employees, customers and suppliers and others having dealings with
the Acquired Companies will be informed of the subject matter of this Agreement,
and Buyer will have the right to be present for any such communication.
5.6    Employee Matters.
(a)    Prior to the Closing, the Board of Directors of the Company (or, if
appropriate, any committee thereof administering the Company Share Plan) shall
adopt such resolutions and take such other actions (including adopting any plan
amendments), if any, as are required to provide that, effective at the Effective
Time: (i) each then outstanding Company Share Option granted under the Company
Share Plan shall immediately vest in full and become exercisable for all of the
Common Shares at the time subject to such option as fully-vested Common Shares;
and (ii) each then-outstanding Company Share Option as so fully vested and
exercisable shall be cancelled immediately and automatically in exchange for
payment of an amount in cash equal to the product of (A) the number of Common
Shares subject to such Company Share Option, and (B) the excess, if any, of
$0.52 over the per share exercise price of such Company Share Option. All such
cash payments to be paid pursuant to the immediately preceding clauses (ii)
shall be referred to herein as the “Equity Incentive Amounts”. Any Equity
Incentive Amounts shall be paid by the Company promptly following the Closing
through the payroll of the Company, but in no event later than twenty (20)
Business Days after the Closing. For purposes of clarity, no payment shall be
made with respect to any Company Share Option so cancelled with a per-share
exercise price that equals or exceeds $0.52.
(b)    Within twenty (20) Business Days after the Closing, the Company shall pay
or cause to be paid to each holder of Company Share Options granted under the
Company Share Plan any Equity Incentive Amounts to which such holder is entitled
as determined in accordance with Section 5.6(a) through the Company’s payroll
less any Taxes which the Company must withhold or is liable to pay to any Tax
authority.
(c)    Prior to the Closing, the Company shall grant, effective as of the
Effective Time, a cash bonus to each employee who holds Common Shares or Company
Share Options

--------------------------------------------------------------------------------

upon the execution of this Agreement and who continues to be employees of the
Company on the Closing Date (the “Eligible Employees”), an amount of $0.13 for
each Common Share or each Common Share subject to the Company Share Option held
by such employee. The foregoing cash bonus shall be declared upon the execution
hereof and paid immediately following the Closing through the payroll of the
Company, but in no event later than twenty (20) Business Days after the Closing.
5.7    Payment of Taxes and Fees. Each Shareholder shall pay all Taxes arising
out of or in connection with the transactions effected pursuant to this
Agreement, which are imposed on such Shareholder in accordance with applicable
Tax Law by a duly empowered Taxing Authority. Each Shareholder shall file all
necessary documentation and Tax Returns with respect to such Taxes.
5.8    Transaction Expenses. Subject to Section 9.3 hereof, prior to the
Closing, the Company shall, and shall cause its Subsidiaries to, pay any and all
costs, fees or expenses incurred, owed or payable by the Acquired Companies in
connection with the transactions contemplated by this Agreement, including any
cost, fees or expenses for which the Acquired Companies have not yet been
invoiced.
5.9    Further Assurances. Except as otherwise provided herein, the Buyer, the
Company and each Shareholder shall use their respective commercially reasonable
efforts to take, or cause to be taken, all actions necessary or appropriate to
consummate and make effective the transactions contemplated by this Agreement.
If at any time (whether before or after the Closing) any further action is
necessary or appropriate to carry out the purposes of this Agreement, the
parties shall use their commercially reasonable efforts to take, or cause to be
taken, that action.
5.10    Termination of Shareholder Rights. Effective upon the Closing, without
any further action on the part of any party, the Amended and Restated Series A
Preferred Shares Subscription and Warrant Agreement, the Amended and Restated
Investors’ Rights Agreement, the Amended and Restated Right of First Refusal
Agreement and the Amended and Restated Voting Agreement, each dated as of
October 21, 2004 (collectively, the “Shareholder Agreements”), shall be
terminated automatically. Each of the Shareholders and the Company hereby waives
each provision of any of the Shareholder Agreements that is or, with or without
notice or lapse of time or both, would be in conflict with or violated by the
execution, delivery or performance by such Shareholder or the Company of this
Agreement (including the notice requirement pursuant to Sections 2 and 3,
respectively, of the Amended and Restated Co-Sale and Right of First Refusal
Agreement, dated as of October 21, 2004).
5.11    Release. Effective upon the Closing, each Shareholder hereby irrevocably
waives, releases and discharges the Acquired Companies, the Buyer and each of
their respective Affiliates and representatives (each, a “Released Party”) of
and from any and all Liabilities and obligations to such Shareholder of any kind
or nature whatsoever (including in respect of any rights of contribution or
indemnification) that are owed by any Acquired Company, arising from any act,
omission or event occurring on or prior to the Closing, whether arising under
any Contract or otherwise at Law or in equity, and whether or not then known
(other than Liabilities

--------------------------------------------------------------------------------

or obligations that arise from or are related to this Agreement and the
transactions contemplated hereby), and each Shareholder agrees that he, she or
it will not seek to recover any amounts solely in connection therewith or
thereunder from any Acquired Company, the Buyer or any of their respective
Affiliates or representatives; provided, however, nothing contained herein shall
release any Released Party from any Liabilities or claims arising from or in
connection with any fraud, bad faith, knowing actions or criminal violations by
such Released Party.
5.12    Representative.
(a)    Each Shareholder irrevocably appoints Min Juang (the “Representative”)
with power of designation and assignment as its true and lawful attorney-in-fact
and agent with full power of substitution, to act solely and exclusively on
behalf of, and in the name of, such Shareholder with the full power, without the
consent of such Shareholder, to exercise as the Representative in its sole
discretion deems appropriate, the powers which such Shareholder could exercise
under the provisions of this Agreement and to take all actions necessary or
appropriate in the judgment of the Representative in connection with this
Agreement, which shall include the power and authority to amend, modify, waive
or provide consent with respect to, any provision of this Agreement and to
execute, deliver and accept such waivers and consents and any and all notices,
documents, certificates or other papers to be delivered in connection with this
Agreement and the consummation of the transactions contemplated hereby as the
Representative, in its sole discretion, may deem necessary or desirable;
provided that the Representative may not amend this Agreement without the
consent of such Shareholder if the consideration to be received by such
Shareholder pursuant to Article II hereof will be reduced by the proposed
amendment or if such Shareholder will be disproportionately and adversely
affected by the proposed amendment relative to the other Shareholders of the
same class. The Representative shall have the power to waive, on behalf of each
Shareholder, any attorney-client privileges in connection with communications
between such Shareholder and counsel to the Acquired Companies in connection
with the transactions contemplated hereunder. The Buyer and the Buyer
Indemnitees, if applicable, will be entitled to rely exclusively upon any
notices and other acts of the Representative as being legally binding acts of
each Shareholder individually and the Shareholders collectively. The appointment
and power of attorney granted by each Shareholder to the Representative shall be
deemed coupled with an interest and all authority conferred hereby shall be
irrevocable whether by death or incapacity of any such Shareholder or the
occurrence of any other event or events.
(b)    Each Shareholder acknowledges and agrees that the Representative will not
be liable to such Shareholder for any act done or omitted hereunder as the
Representative while acting in good faith and in the exercise of reasonable
judgment, and any act done or omitted pursuant to the advice of counsel will be
conclusive evidence of such good faith. The Shareholders will jointly and
severally indemnify the Representative and hold it harmless against any Losses
incurred without gross negligence or bad faith on the part of the Representative
and arising out of or in connection with the acceptance or administration of its
duties under this Agreement.
(c)    The Shareholders will reimburse the Representative for their pro rata

--------------------------------------------------------------------------------

share, of any out-of-pocket, independent, third-party fees and expenses
(including fees and expenses of counsel, accountants and other advisors)
incurred by the Representative that arise out of or are in connection with the
acceptance or administration of the Representative’s duties under this
Agreement.
5.13    Preservation of Records. After the Closing, the Buyer agrees, and agrees
to cause the Acquired Companies to act in such a manner, to preserve and keep
the records held by it relating to the business of the Acquired Companies for a
period of six (6) years from the Closing Date, and shall make such records and
applicable personnel reasonably available to the Shareholders as may be
reasonably required in connection with, among other things, any insurance
claims, legal proceedings or Tax audits or governmental investigations by or
against the Shareholders or any of their Affiliates or to enable the
Shareholders to comply with their respective obligations under this Agreement.
5.14    D&O Indemnification and Exculpation. The Buyer, from and after the
Closing Date, shall cause the Organizational Documents of the Company to contain
provisions no less favorable to the individuals who on or prior to the Closing
Date were directors, officers or employees of any of the Acquired Companies
(“D&O Indemnitees”) with respect to indemnification and limitation of certain
Liabilities of such D&O Indemnitees relating to matters arising on or prior to
the Closing Date than are set forth in the Articles of Association of the
Company as of the date of this Agreement.
5.15    Employee Benefits. With respect to the employees of the Acquired
Companies immediately prior to the Closing and who continue their employment
with the Company or any of its Subsidiaries, as applicable (the “Continuing
Employees”), after the Closing the Buyer agrees to cause the Acquired Companies
to (i) for a period of at least twelve (12) months, maintain the same wage rates
or base salary for such Continuing Employees as in effect immediately prior to
the Closing, (ii) pay bonuses to such Continuing Employees for the calendar year
2010 in accordance with the bonus policy of the Company in effect immediately
prior to the Closing (provided that nothing in this Section 5.15 shall prevent
the Buyer from changing such bonus policy or implementing a new bonus policy for
the calendar year 2011 and thereafter), and (iii) credit periods of service
prior to the Closing Date for purposes of determining eligibility, vesting and
benefit entitlement under all compensation and benefit plans, programs and
policies maintained by the Acquired Companies after the Closing. Notwithstanding
anything contained herein to the contrary, nothing in this Section 5.15 shall
prevent the Buyer from terminating the employment of any such Continuing
Employee.
Article VI
CONDITIONS TO CLOSING
6.1    Conditions to Obligations of the Buyer and the Shareholders. The
obligations of the Buyer and the Shareholders to consummate the transactions
contemplated by this Agreement are subject to the satisfaction of the following
conditions:
(a)    No temporary restraining Order, preliminary or permanent injunction or
other Order and no Action shall be in effect or have been instituted or
threatened enjoining,

--------------------------------------------------------------------------------

prohibiting or otherwise preventing, or seeking to enjoin, prohibit or otherwise
prevent the consummation of the transactions contemplated by this Agreement.
(b)    No Law shall have been enacted or shall be deemed applicable to the
transactions contemplated by this Agreement which makes the consummation of such
transactions illegal.
(c)    The transactions contemplated by the Perferred Share Purchase Agreement
shall have consummated simultaneously with the transactions contemplated by this
Agreement.
6.2    Conditions to Obligations of the Buyer. The obligation of the Buyer to
consummate the transactions contemplated by this Agreement is subject to the
satisfaction (or waiver in writing by the Buyer in its sole discretion) of the
following further conditions:
(a)    Each of the representations and warranties made by the Shareholders in
this Agreement that is qualified by materiality shall be true and correct when
made and as of the Closing as if made at and as of the Closing and each such
representation and warranty that is not so qualified shall be true and correct
in all material respects when made and as of the Closing as if made at and as of
the Closing, except to the extent that such representations and warranties refer
specifically to an earlier date, in which case such representations and
warranties shall have been true and correct as of such earlier date.
(b)    The Shareholders and the Company shall have performed or complied in all
material respects with all obligations and covenants required by this Agreement
to be performed or complied with at or prior to the Closing.
(c)    No event should have occurred that has had, or would reasonably be
expected to have, a Material Adverse Effect.
(d)    The Buyer shall have received certificates dated the Closing Date signed
by (i) a duly authorized representative of each of Min Juang and Leeshawn Luo
(in each case, on behalf of such Shareholder individually and not in a
representative capacity on behalf of all the Shareholders or any group thereof
or any Acquired Company) to the effect that the conditions set forth in
Sections 6.2(a) and 6.2(b) (only with respect to obligations and covenants of
such Shareholder) have been satisfied, and (ii) an officer of the Company to the
effect that conditions set forth in Sections 6.2(b) (only with respect to
obligations and covenants of the Company) and 6.2(c) have been satisfied.
(e)    The consents, approvals and copies of the notices (if any) listed on
Section 6.2(e) of the Shareholders’ Disclosure Schedule shall have been obtained
or provided in form and substance reasonably satisfactory to the Buyer and each
such consent, approval or notice (i) shall not be subject to the satisfaction of
any condition that has not been satisfied or waived and (ii) shall be in full
force and effect.
(f)    The Shareholders and the Company shall have executed and delivered (or
caused to be executed and delivered) to the Buyer all agreements and other
documents required

--------------------------------------------------------------------------------

to be executed and delivered to the Buyer pursuant to this Agreement at or prior
to the Closing (including share certificates for the Shares and all other
certificates, documents and instruments required to be delivered to the Buyer at
the Closing pursuant to Section 2.3(b)).
6.3    Conditions to Obligations of the Shareholders. The obligation of the
Shareholders to consummate the transactions contemplated by this Agreement is
subject to the satisfaction (or waiver in writing by the Representative in its
sole discretion) of the following further conditions:
(a)    Each of the representations and warranties made by the Buyer in this
Agreement that is qualified by materiality shall be true and correct when made
and as of the Closing as if made at and as of the Closing and each such
representation and warranty that is not so qualified shall be true and correct
in all material respects when made and as of the Closing as if made at and as of
the Closing, except to the extent that such representations and warranties refer
specifically to an earlier date, in which case such representations and
warranties shall have been true and correct as of such earlier date.
(b)    The Buyer shall have performed or complied in all material respects with
all obligations and covenants required by this Agreement to be performed or
complied with at or prior to the Closing Date.
(c)    No event should have occurred that has had, or would reasonably be
expected to have, a material adverse effect on the business, assets, operations,
financial condition or results of operations of the Buyer and its Subsidiaries,
taken as a whole.
(d)    The Shareholders shall have received a certificate dated the Closing Date
signed on behalf of the Buyer by an officer of the Buyer to the effect that the
conditions set forth in Sections 6.3(a), 6.3(b) and 6.3(c) have been satisfied.
(e)    The Buyer shall have executed and delivered to the Shareholders all
agreements and other documents required to be executed and delivered to the
Shareholders pursuant to this Agreement at or prior to the Closing (including
all certificates, documents and instruments required to be delivered to the
Shareholders the Closing pursuant to Section 2.3(a)) and the Buyer shall have
made the payments required to be made by the Buyer at the Closing pursuant to
Sections 2.3(a)(i).
Article VII
TERMINATION
7.1    Termination.
(a)    This Agreement may be terminated and the transactions contemplated hereby
may be abandoned at any time prior to the Closing:
(i)    by mutual written consent of the Buyer and the Representative;
(ii)    by the Buyer or the Representative if the Closing does not occur on or
before December 6, 2010; provided that the right to terminate this Agreement
under this

--------------------------------------------------------------------------------

clause (ii) shall not be available to any party whose breach of a
representation, warranty, covenant or agreement under this Agreement has been
the cause of, or resulted in the failure of, the Closing to occur on or before
such date;
(iii)    by the Buyer if (A) the Shareholders or the Company shall have breached
any of the covenants or agreements contained in this Agreement to be complied
with by the Shareholders or the Company, as applicable, such that the closing
condition set forth in Section 6.2(b) would not be satisfied, (B) there exists a
breach of any representation or warranty of the Shareholders contained in this
Agreement such that the closing condition set forth in Section 6.2(a) would not
be satisfied or (C) following the date hereof an event has occurred that has
had, or would reasonably be expected to have, a Material Adverse Effect;
provided, (1) in the case of clause (A) and (B) of this Section 7.1(a)(iii),
that such breach is not cured by the Shareholders or the Company, as applicable,
within ten (10) Business Days after the Shareholders or the Company, as
applicable, receives written notice of such breach from the Buyer and (2) the
Buyer shall not be entitled to terminate this Agreement pursuant to clause (A)
or (B) of this Section 7.1(a)(iii) if, at the time of such termination the Buyer
is in breach of any representation, warranty, covenant or other agreement
contained herein in a manner that the conditions to Closing set forth in
Section 6.3(a) or Section 6.3(b), as applicable, would not be satisfied;
(iv)    by the Representative if (A) the Buyer shall have breached any of the
covenants or agreements contained in this Agreement to be complied with by the
Buyer such that the closing condition set forth in Section 6.3(b) would not be
satisfied or (B) there exists a breach of any representation or warranty of the
Buyer contained in this Agreement such that the closing condition set forth in
Section 6.3(a) would not be satisfied or (C) following the date hereof an event
has occurred that has had, or would reasonably be expected to have, a material
adverse effect on the business, assets, operations, financial condition or
results of operations of the Buyer and its Subsidiaries, taken as a whole;
provided, (1) in the case of clause (A) and (B) of this Section 7.1(a)(iv), that
such breach is not cured by the Buyer within ten (10) Business Days after the
Buyer receives written notice of such breach from the Representative and (2) the
Representative shall not be entitled to terminate this Agreement pursuant to
clause (A) or (B) of this Section 7.1(a)(iv), if, at the time of such
termination the Shareholders or the Company is in breach of any representation,
warranty, covenant or other agreement contained herein in a manner that the
conditions to Closing set forth in Section 6.2(a) or Section 6.2(b), as
applicable, would not be satisfied;
(v)    by the Buyer or the Representative if a Governmental Entity shall have
issued an Order or taken any other Action, in any case having the effect of
restraining, enjoining or otherwise prohibiting, or attempting to restrain,
enjoin or otherwise prohibit, the transactions contemplated by this Agreement
and such Order or other Action is final and non-appealable.
(b)    The party desiring to terminate this Agreement pursuant to
Sections 7.1(a)(ii), 7.1(a)(iii), 7.1(a)(iv), or 7.1(a)(v) shall give written
notice of such termination to the other parties hereto.

--------------------------------------------------------------------------------

7.2    Effect of Termination. In the event of termination of this Agreement in
accordance with Section 7.1, this Agreement will forthwith become void and have
no effect, without any Liability (other than with respect to any claim for
intentional and bad faith breach of any representation, warranty, covenant or
agreement set forth in this Agreement before such termination); provided, that
the provisions of Sections 5.4, 5.5, 5.8, 5.12 and 7.2, Article VIII and Article
IX will survive any termination hereof pursuant to Section 7.1.
Article VIII
INDEMNIFICATION
8.1    Survival.
(a)    Except as otherwise expressly provided in this Agreement, the
representations and warranties of the Shareholders and the Buyer contained in or
made pursuant to this Agreement shall survive the execution and delivery of this
Agreement and the Closing, and shall in no way be affected by an investigation
or knowledge of the subject matter thereof made by or on behalf of the Buyer or
the Shareholders.
8.2    Indemnification by the Shareholders.
(a)    Subject to the limitations set forth herein, each Shareholder shall,
severally but not jointly, indemnify and defend the Buyer and its Affiliates
(including, after the Closing, each Acquired Company) and their respective
shareholders, members, managers, officers, directors, employees, agents,
successors and assigns (the “Buyer Indemnitees”) against, and shall hold them
harmless from, any and all Losses resulting from, arising out of, or incurred by
any Buyer Indemnitee in connection with, or otherwise with respect to (i) any
inaccuracy or breach of any representation or warranty made by such Shareholder
in this Agreement or any certificate or other document furnished or to be
furnished to Buyer in connection with the transactions contemplated by this
Agreement (without regard and without giving effect to any “materiality” or
similar qualification contained in any such representation or warranty);
(ii) any breach by such Shareholder or the Company of any covenant or agreement
contained in this Agreement (without regard and without giving effect to any
“materiality” or similar qualification contained in any such covenant or
agreement); or (iii) any Losses arising under PRC Section 698 that are
attributable to such Shareholder.
(b)    The aggregate Liability for indemnification of each Shareholder under
this Section 8.2 shall be limited to the amount of net proceeds received by such
Shareholder pursuant to Section 2.1 hereof.
(c)    The Buyer Indemnitees shall not be entitled to indemnification for any
Loss or Losses pursuant to Section 8.2(a)(i) (the “Buyer Warranty Losses”)
unless and until the aggregate amount of all Buyer Warranty Losses incurred by
the Buyer Indemnitees exceeds one percent (1%) of the aggregate purchase price
paid pursuant to this Agreement upon the Closing (the “Buyer Deductible”) and
then only to the extent that the Buyer Warranty Losses exceed the Buyer
Deductible, provided that the limitations set forth in this Section 8.2(c) shall
not apply to any Loss or Losses based on any breach of the covenants or
agreements set forth in Section 5.7

--------------------------------------------------------------------------------

or any Loss or Losses arising under PRC Section 698.
8.3    Indemnification by Buyer.
(a)    The Buyer shall indemnify and defend the Shareholders, their Affiliates
and their respective shareholders, members, managers, officers, directors,
employees, agents, successors and assigns (the “Shareholder Indemnitees”)
against, and shall hold them harmless from, any and all Losses resulting from,
arising out of, or incurred by any Shareholder Indemnitee in connection with, or
otherwise with respect to (i) any inaccuracy or breach of any representation or
warranty made by the Buyer in this Agreement or any certificate or other
document furnished or to be furnished to the Company or the Shareholders in
connection with the transactions contemplated by this Agreement (without regard
and without giving effect to any “materiality” or similar qualification
contained in any such representation or warranty); or (ii) any breach by the
Buyer of any covenant or agreement contained in this Agreement (without regard
and without giving effect to any “materiality” or similar qualification
contained in any such covenant or agreement).
(b)    The aggregate Liability for indemnification of the Buyer to each
Shareholder under this Section 8.3 shall be limited to the amount of net
proceeds received by such Shareholder pursuant to Section 2.1 hereof.
(c)    The Shareholder Indemnitees shall not be entitled to indemnification for
any Loss or Losses pursuant to Section 8.3(a)(i) (the “Shareholder Warranty
Losses”) unless and until the aggregate amount of all Shareholder Warranty
Losses incurred by the Shareholder Indemnitees exceeds one percent (1%) of the
aggregate purchase price paid pursuant to this Agreement upon the Closing (the
“Shareholder Deductible”) and then only to the extent that the Shareholder
Warranty Losses exceed the Shareholder Deductible.
8.4    Exclusive Remedy. From and after the Closing, the sole and exclusive
remedy (other than injunctive relief) with respect to any breach, inaccuracy or
misrepresentation, of any representation or warranty or any covenant or
agreement in this Agreement, shall be indemnification pursuant to this Article
VIII.
8.5    Knowledge; Company Breaches. No information provided to the Buyer, its
Affiliates or their respective representatives (including (x) notices delivered
pursuant to Section 5.3(b) and (y) information obtained by the Buyer, its
Affiliates and its representatives in connection with the Buyer’s investigation
of the Acquired Companies prior to the date hereof) shall modify, diminish or in
any other way affect the Buyer’s remedies (including its right to
indemnification), or prevent or cure any inaccuracies in, misrepresentations or
breaches of representations or warranties, or breaches of covenants made by the
Shareholders or the Company in this Agreement or (y) be deemed to amend, modify
or supplement the Shareholders’ Disclosure Schedules in this Agreement, or (z)
have an effect on the satisfaction of the conditions to the Closing set forth in
Article VI. Notwithstanding anything to the contrary herein, in the event that
(x) the Company delivers written notices to the Buyer or any of its Affiliates
or representatives pursuant to Section 5.3(b) prior to the Closing informing the
Buyer of any action or omission that is or would reasonably be expected to
result in a breach or default of any of the

--------------------------------------------------------------------------------

Acquired Companies of any of their respective covenants or obligations under
this Agreement, and (y) the Buyer shall proceed with the Closing, then, from and
after the Closing, none of the Shareholders, their respective Affiliates and
each of their respective representatives shall have any Liability solely for any
such Acquired Company’s breach or default to the extent disclosed and the Buyer
shall be deemed to have waived each such potential claim with prejudice.
Article IX
MISCELLANEOUS
9.1    Notices.
(a)    For a notice or other communication (a “Notice”) under this Agreement to
be valid, it must be in writing and signed by the sending party (including
electronic signatures in the case of e-mail Notices), and the sending party must
use one of the following methods of delivery: (i) personal delivery;
(ii) registered or certified mail, in each case, return receipt requested and
postage prepaid; (iii) overnight courier, with all fees prepaid, (iv) facsimile,
with confirmation of transmission, or (v) by e-mail to the addresses set forth
herein.
(b)    For a Notice to be valid, it must be addressed to the receiving party at
one or more addresses listed below for the receiving party or to any other
address designated by the receiving party in a Notice in accordance with this
Section 9.1.
If to the Representative or any Shareholder:
Min Juang
#B1 Building, Dongkai Industrial Park Songjiang Export Process Zone, Area B
Songjiang, Shanghai, China, 201614
Facsimile No.: +86-21-57856181
E-mail: mjuang@apmcn.com
The party sending the Notice shall also send an informational copy of each
Notice to:
O’Melveny & Myers LLP
31st Floor, AIA Central, 1 Connaught Road Central
Hong Kong
Attention:  Douglas C. Freeman
Telephone No.: +852 3512-2380
Facsimile No.: +852 2522-1760
E-mail: dfreeman@omm.com
If to the Buyer:
Alpha and Omega Semiconductor Limited

c/o Alpha and Omega Semiconductor Incorporated
475 Oakmead Pkwy
Sunnyvale, CA 94085


--------------------------------------------------------------------------------

Attention: Ephraim Kwok
Facsimile No.: 408-830-9749
E-mail: ekwok@us.aosmd.com


The party sending the Notice shall also send an informational copy of each
Notice to:
Morgan, Lewis & Bockius LLP
2 Palo Alto Square
3000 El Camino Real, Suite 700
Palo Alto, CA 94306
Attention: Lucas Chang
Facsimile No.: 650-843-4001
E-mail: lchang@morganlewis.com
(c)    Subject to Section 9.1(d), a valid Notice is effective when received by
the receiving party in accordance with Sections 9.1(a) and 9.1(b). A Notice is
deemed to have been received as follows:
(i)    If it is delivered in person or sent by registered or certified mail or
by overnight courier, upon the earlier of (A) receipt as indicated by the date
on the signed receipt or as otherwise established by the sending party and
(B) two (2) Business Days after the Business Day on which it is sent to the
receiving party. If it is delivered by facsimile or e-mail, on the date the
facsimile or e-mail is transmitted with confirmation of transmission.
(ii)    If the receiving party rejects or otherwise refuses to accept it, or if
it cannot be delivered because of a change in address for which no Notice was
given, then upon that rejection, refusal or inability to deliver.
(d)    If a Notice is received after 5:00 p.m. PST on a Business Day at the
location specified in the address for the receiving party, or on a day that is
not a Business Day, then the Notice is deemed received at 9:00 a.m. PST on the
next Business Day.
(e)    If more than one method for delivery of a Notice under Section 9.1(a) is
used, the earliest Notice date under Section 9.1(c) will control.
(f)    If a Notice is to be given under this Section 9.1 to a permitted
successor or assign of a person or entity, then such Notice shall be given in
accordance with this Section 9.1 to such successor or assign.
9.2    Amendments and Waivers. No amendment of this Agreement will be effective
unless it is in writing and signed by the Buyer, the Company and the
Representative (on behalf of the Shareholders). No waiver of any provision of
this Agreement will be effective unless it is in writing and signed by the party
granting the waiver, and no such waiver will constitute a waiver of satisfaction
of any other provision of this Agreement. To be valid, any document signed by a
party in accordance with this Section 9.2 must be signed by a party authorized
to do so. No failure or delay by any party in exercising any right or privilege
hereunder shall operate as a

--------------------------------------------------------------------------------

waiver thereof, nor shall any single or partial exercise thereof preclude any
other or further exercise thereof of the exercise of any other right, power or
privilege.
9.3    Expenses. Except as otherwise provided in this Agreement, each party
shall bear its own costs and expenses in connection with this Agreement and the
transactions contemplated hereby, including all legal, accounting, financial
advisory, consulting and all other fees and expenses of third parties, whether
or not the transactions contemplated by this Agreement are consummated; provided
that the Shareholders and those shareholders of the Company who desire to sell
the Preferred Shares to the Buyer pursuant to the Preferred Share Purchase
Agreement shall be responsible for all their pro rata share of costs and
expenses incurred by the Acquired Companies in connection with this Agreement
and the transactions contemplated hereby in excess of $175,000. For the purpose
of clarity, this Section 9.3 and Section 9.3 of the Preferred Share Purchase
Agreement encompass the entire agreement of the parties with respect to the
share of the Acquired Companies’ costs and expenses. Nothing in this Section 9.3
and Section 9.3 of the Preferred Share Purchase Agreement shall be construed to
mean that the Acquired Companies shall be responsible for paying costs and
expenses of more than $175,000.
9.4    Assignment and Delegation.
(a)    No party may assign any part of its rights, or delegate any of its
obligations, under this Agreement, except (i) with the other parties’ prior
written consent, and (ii) the Buyer may assign its rights and obligations under
this Agreement, in whole or in part, (A) to any of its Affiliates or (B) to any
subsequent purchaser of all or substantially all of the assets of the Acquired
Companies. No party shall unreasonably withhold its consent to assignment. For
purposes of this Section 9.4, (i) ”assignment” means any assignment, whether
voluntary or involuntary, by merger, consolidation, dissolution, operation of
law or any other manner, (ii) a “change of control” is deemed an assignment of
rights and (iii) ”merger” refers to any merger in which a party participates,
regardless of whether it is the surviving or disappearing corporation
(b)    Any purported assignment of rights or delegation of obligations in
violation of this Section 9.4 is void.
9.5    Successors and Assigns.
(a)    If a permitted assignment of rights occurs, the non-assigning party is
deemed to have agreed to perform in favor of the assignee.
(b)    If a permitted assignment of rights occurs, (i) a contemporaneous
delegation is deemed to have occurred, and (ii) the assignee is deemed to have
assumed the assignor’s performance obligations in favor of the non-assigning
party; except in each case where evidence exists to the contrary.
(c)    For purposes of this Section 9.5, (i) ”assignment” means any assignment,
whether voluntary or involuntary, by merger, consolidation, dissolution,
operation of law or any other manner, (ii) ”assignee” means any successor or
assign of the assignor; (iii) a “change of

--------------------------------------------------------------------------------

control” is deemed an assignment of rights, and (iv) ”merger” refers to any
merger in which a party participates, regardless of whether it is the surviving
or disappearing corporation.
9.6    Governing Law. The Laws of the State of California, without giving effect
to principles of conflict of Laws, govern all matters arising out of or relating
to this Agreement and all of the transactions it contemplates.
9.7    Arbitration.
(a)    Any dispute, controversy or claim arising out of or relating to this
Agreement, or the interpretation, breach, termination or validity hereof, shall
be resolved through consultation. Such consultation shall begin immediately
after one party hereto has delivered to the other party hereto a written request
for such consultation. If within thirty (30) days following the date on which
such notice is given the dispute cannot be resolved, the dispute shall be
submitted to arbitration upon the request of either party with notice to the
other.
(b)    The arbitration shall be conducted in Hong Kong and administrated by the
Hong Kong International Arbitration Centre (the “Centre”). There shall be three
arbitrators. Each party hereto shall each select one arbitrator within thirty
(30) days after giving or receiving the demand for arbitration. The Chairman of
the Centre shall select the third arbitrator, who shall be qualified to practice
law in the State of California. If either party does not appoint an arbitrator
who has consented to participate within thirty (30) days after selection of the
first arbitrator, the relevant appointment shall be made by the Chairman of the
Centre.
(c)    The arbitration proceedings shall be conducted in English. The
arbitration tribunal shall apply the UNCITRAL Arbitration Rules as amended in
2010, which rules are deemed to be incorporated by reference into this Section
9.7. However, if such rules are in conflict with the provisions of this Section
9.7, including the provisions concerning the appointment of arbitrators, the
provisions of this Section 9.7 shall prevail.
(d)    The arbitrators shall decide any dispute submitted by the parties to the
arbitration strictly in accordance with the substantive law of the State of
California and shall not apply any other substantive law.
(e)    Each party hereto shall cooperate with the other in making full
disclosure of and providing complete access to all information and documents
requested by the other in connection with such arbitration proceedings, subject
only to any confidentiality obligations binding on such party.
(f)    The award of the arbitration tribunal shall be final and binding upon the
disputing parties, and either party may apply to a court of competent
jurisdiction for enforcement of such award.
(g)    Any party to the dispute shall be entitled to seek preliminary injunctive
relief, if possible, from any court of competent jurisdiction pending the
constitution of the arbitral tribunal.

--------------------------------------------------------------------------------

9.8    Counterparts. The parties may sign this Agreement in several
counterparts, each of which will be deemed an original but all of which together
will constitute one instrument. The parties agree that delivery of this
Agreement may be effected by means of an exchange of facsimile or other
electronic copies.
9.9    Third Party Beneficiaries. This Agreement does not and is not intended to
confer any rights or remedies upon any Person, including any employee, any
beneficiary or dependents thereof, or any collective bargaining representative
thereof, other than the parties to this Agreement; provided, however, that in
the case of Article VIII, the other Buyer Indemnitees, the other Shareholder
Indemnitees and their respective heirs, executors, administrators, legal
representatives, successors and assigns, in the case of Section 5.6, the holders
of Company Share Options and Eligible Employees, in the case of Section 5.14,
the D&O Indemnitees, and in the case of Section 5.15, the Continuing Employees
are intended third party beneficiaries of the provisions contained in such
Article.
9.10    Entire Agreement. This Agreement, the Exhibits, the Schedules and the
other documents, instruments and other agreements specifically referred to in
this Agreement or those documents or delivered under this Agreement or those
documents constitute the final agreement between the parties. It is the complete
and exclusive expression of the parties’ agreement on the subject matter of this
Agreement. This Agreement supersedes all prior oral or written agreements or
policies relating to this Agreement, except for the Confidentiality Agreement
between the Buyer and the Company dated November 16, 2010 which will continue in
full force and effect in accordance with its terms. The provisions of this
Agreement may not be explained, supplemented, or qualified through evidence of
trade usage or a prior course of dealings or performance.
9.11    Captions. All captions contained in this Agreement are for convenience
of reference only, do not form a part of this Agreement and shall not affect in
any way the meaning or interpretation of this Agreement.
9.12    Disclosure Schedule. The Shareholders’ Disclosure Schedule has been
arranged in sections corresponding to each representation and warranty set forth
in Article III. The Buyer’s Disclosure Schedule has been arranged in sections
corresponding to each representation and warranty set forth in Article IV. Each
exception to a representation and warranty set forth in such Disclosure Schedule
shall qualify the specific representations and warranties which are referenced
in the applicable section of such Disclosure Schedule, and all other sections of
such Disclosure Schedule if it is reasonably evident from the face of such
disclosure that such information would be an appropriate disclosure in such
other sections. Nothing in the Shareholders’ or Buyer’s Disclosure Schedule
shall be deemed adequate to disclose an exception to a representation or
warranty made herein, however, unless such Disclosure Schedule identifies the
exception with reasonable particularity. The mere listing (or inclusion of a
copy) of a document or other item shall not be deemed adequate to disclose an
exception to a representation or warranty made herein (unless the representation
or warranty has to do with the existence of the document or item itself).
9.13    Severability. If any provision of this Agreement is held invalid,
illegal or

--------------------------------------------------------------------------------

unenforceable in any jurisdiction, the remainder of this Agreement, or
application of that provision to any Persons or circumstances, or in any
jurisdiction, other than those as to which it is held unenforceable, will not be
affected by that unenforceability and will be enforceable to the fullest extent
permitted by Law.
9.14    Specific Performance. The Buyer, the Company and the Shareholders each
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed by them in accordance with the
terms hereof and that each party shall be entitled to specific performance of
the terms hereof, in addition to any other remedy at Law or equity.
9.15    Interpretation. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement, and any rule of construction or
interpretation otherwise requiring this Agreement to be construed or interpreted
against any party by virtue of the authorship of this Agreement shall not apply
to the construction and interpretation hereof.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
BUYER:

ALPHA AND OMEGA SEMICONDUCTOR LIMITED

By: /s/ MIKE F CHANG             Name: Mike F. Chang
Title: Chief Executive Officer

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
ACQUIRED COMPANY:
AGAPE PACKAGE MANUFACTURING LTD.
By: /s/ Min Juang            
Name: Min Juang
Title: Chief Executive Officer

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
REPRESENTATIVE:
Min Juang


By: /s/ Min Juang                    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
SHAREHOLDER:
Mike Chang


/s/ MIKE F CHANG                







































































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
SHAREHOLDER:
                        LEESHAWN LUO
/s/ LEE SHAW LUO                        











































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
SHAREHOLDER:
YUEH-SE HO
/s/ YUEH-SE HO                        









































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
SHAREHOLDER:
LUCAS CHANG
/s/ LUCAS CHANG                        









































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
SHAREHOLDER:
YOSHI YOSHIMOTO
/s/ YOSHI YOSHIMOTO                    









































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
SHAREHOLDER:
AOI ELECTRONICS CO., LTD.
By: /s/ Min Juang            
                    Name: Min Juang
Title:





































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
SHAREHOLDER:
TENG-TSUN TSAI
/s/ TENG-TSUN TSAI                        













--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
SHAREHOLDER:
                        
MIN JUANG
/s/ Min Juang                        










































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
SHAREHOLDER:


CHRISTINE MAK
/s/ Christine Mak                        












































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
SHAREHOLDER:
LOGOS EVANGELICAL SEMINARY FOUNDATION, INC.
By: /s/ Min Juang                
Name: Min Juang
Title:



























--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
SHAREHOLDER:
SAN JOSE CHINESE ALLIANCE CHURCH
By: /s/ Min Juang                 Name: Min Juang
Title:





--------------------------------------------------------------------------------




Schedule A
Shareholders
Name
Number of Shares Owned
Mike Chang
1,200,000


Leeshawn Luo
200,000


Yueh-Se Ho
200,000


Lucas Chang
200,000


Yoshi Yoshimoto
200,000


AOI Electronics Co., Ltd.
500,000


Teng-Tsun Tsai
300,000


Min Juang
200,000


Christine Mak
32,500


Logos Evangelical Seminary Foundation, Inc.
2,000,000


San Jose Chinese Alliance Church
1,000,000




